                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


JEWEL UPSHAW, JEWEL                          2:18-CV-13301-TGB
UPSHAW, AS THE PERSONAL
REPRESENTATIVE FOR THE
ESTATE OF ZENA RAY
UPSHAW a.k.a. ZENA R.                    ORDER TRANSFERRING
UPSHAW, ZENA UPSHAW AND                         CASE
ZENA “ZEKE” UPSHAW,
DECEASED,

                 Plaintiffs,


      vs.

NATIONAL BASKETBALL
ASSOCIATION, DETROIT
PISTONS BASKETBALL
COMPANY, SSJ GROUP LLC,
THE DELTAPLEX ARENA,

                 Defendants.



 I.   Background

      Zena “Zeke” Upshaw (“Mr. Upshaw”) was a professional basketball

player in the “G-League,” the official minor league of the NBA, for the

Grand Rapids Drive. On March 24, 2018, during the final minutes of the

team’s last regular season game, in which the Drive defeated the Long
Island Nets to earn a play-off spot, Upshaw collapsed at the DeltaPlex

Arena in Grand Rapids and was taken off the court. Mr. Upshaw died

two days later. On October 22, 2018, Mr. Upshaw’s mother, Plaintiff

Jewel Upshaw, individually and as personal representative for the Estate

of Mr. Upshaw, filed a ten-count Complaint in the United States District

Court for the Eastern District of Michigan. Defendants are the National

Basketball Association (“NBA”), Detroit Pistons Basketball Company

(“Pistons”), SSJ Group, LLC (“SSJ”)1, and DeltaPlex Arena (“DeltaPlex”).

Plaintiff alleges that Defendants failed to administer adequate

emergency medical treatment when Mr. Upshaw collapsed on the court,

ultimately resulting in his death. Plaintiff also claims that Defendants

should not have allowed Mr. Upshaw to play basketball, knowing that

his medical condition made it dangerous, and should have disclosed Mr.

Upshaw’s concerning medical information to him. Plaintiff states the

following causes of action in her Complaint:

     1.    Negligence and gross negligence against Defendants Pistons
           and SSJ;

     2.    Negligence    and    gross   negligence    against   Defendant
           DeltaPlex;

1SSJ is the private company that—together with the Pistons—co-owns the Grand
Rapids Drive team.
     3.    Negligence and gross negligence against Defendant NBA;

     4.    Negligent misrepresentation by omission against Defendants
           NBA, Pistons, and SSJ;

     5.    Fraudulent concealment against Defendants NBA, Pistons,
           and SSJ;

     6.    Fraud by omission/failure to warn against Defendants NBA,
           Pistons, and SSJ;

     7.    Intentional misrepresentation against Defendants NBA,
           Pistons, and SSJ;

     8.    Wrongful death     and   exemplary   damages    against   all
           defendants;

     9.    Intentional infliction of emotional      distress—bystander
           recovery against all defendants; and

     10.   Negligent infliction of emotional distress—bystander recovery
           against all defendants.

     Defendants jointly move to transfer this case to the United States

District Court for the Western District of Michigan in Grand Rapids,

where the incident occurred. ECF Nos. 14, 29, 36, 37. Plaintiff opposes

transfer. Having considered the relevant factors, the Court concludes

that the case should be transferred and accordingly GRANTS

Defendants’ Motions.
II.   Analysis

      “For the convenience of parties and witnesses, in the interest of

justice, a district court may transfer any civil action to any other district

or division where it might have been brought.” 28 U.S.C. § 1404(a).

      A district court should consider several factors when adjudicating a

motion to change venue: “(1) whether the action could have been brought

in the proposed transferee district, (2) whether a transfer would promote

the interests of justice, and (3) whether a transfer would serve the

parties’ and witnesses’ convenience.” IFL Group, Inc. v. World Wide

Flight Services, Inc., 306 F. Supp. 2d 709, 712 (E.D. Mich. 2004) (citations

omitted). Defendants must demonstrate that “fairness and practicality

strongly favor the forum to which transfer is sought.” Id. With respect to

the first prong, whether the action could have been brought in the

proposed transferee district, both Defendants and Plaintiff recognize that

this action could have been brought in the Western District of Michigan,

so the first prong of the test is satisfied.

      As to the second and third prongs, several additional factors also

guide the district court’s determination of whether a transfer would
promote the interests of justice and serve the convenience of the parties.

These include:

     (1) the convenience of witnesses; (2) the location of relevant
     documents and relative ease of access to sources of proof; (3)
     the convenience of the parties; (4) the locus of the operative
     facts; (5) the availability of process to compel the attendance
     of unwilling witnesses; (6) the relative means of the parties;
     (7) the forum’s familiarity with the governing law; (8) the
     weight accorded the plaintiff’s choice of forum; and (9) trial
     efficiency and the interests of justice, based on the totality of
     the circumstances.


Id. (citing Overland, Inc. v. Taylor, 79 F. Supp. 2d 809, 811 (E.D. Mich.

2000)).

     As to the first factor, Plaintiff’s claims arise from an event that took

place in Grand Rapids, Michigan, the seat of the federal district court for

the Western District of Michigan. Witnesses are likely to include the

attendees at the game at the DeltaPlex and hospital staff who treated

Mr. Upshaw. All these witnesses are ostensibly non-parties to the case

and not employees of any defendant. Venue in the Western District of

Michigan would be more convenient for these witnesses. Indeed, with

respect to factor six, it would be more difficult to compel the attendance

of unwilling witnesses if this trial were held in the Eastern District of

Michigan. Fed. R. Civ. P. 45(c) states that a subpoena may compel a
witness’ attendance only within 100 miles of where that person “resides,

is employed, or regularly transacts business in person” or within the

same state where the person resides, is employed, or regularly transacts

business in person if the person “is a party or a party’s officer; or is

commanded to attend a trial and would not incur substantial expense.”

Grand Rapids, Michigan is over 100 miles from Detroit, Michigan. It

would   therefore   be    difficult   or   impossible—depending   on   the

circumstances—to compel the attendance of unwilling witnesses at

proceedings in Detroit.

     Plaintiff lists five potential witnesses residing in the Eastern

District of Michigan. Response, ECF No. 34 PageID.661. But all these

potential witnesses appear to be employees of Defendants. Therefore, as

Plaintiff herself states, these witnesses are presumptively able to testify

and travel to either forum. The residence of these five witnesses does not

outweigh the inconvenience to the many non-party witnesses who

presumably reside in the Western District of Michigan.

     As to the second factor, there is no indication that either venue

would provide easier access to documents or other sources of proof.
     The third factor—the convenience of the parties—cuts in favor of

transfer on balance. All Defendants seek transfer to the Western District,

indicating that this would be more convenient for them. Because Plaintiff

resides outside of Michigan, the burden of inconvenient travel on the

Plaintiff will be roughly the same regardless of whether the case is

transferred. “[W]here the plaintiff does not reside in the chosen forum,

courts assign less weight to the plaintiff’s choice.” Means v. United States

Conference of Catholic Bishops, 836 F.3d 643, 651 (6th Cir. 2016)

(citations omitted). This applies to the eighth factor—Plaintiff’s choice of

forum—as well as the third.

     As to factor four, the locus of operative facts is plainly in the

Western District—that is where the incident that generated this suit took

place.

     Factors six and seven are neutral; there is no indication that either

party lacks the means to travel to either forum and the fora are equally

familiar with governing law.

     Upon consideration of all the relevant circumstances, the Court

concludes that fairness and practicality strongly favor transfer to the

Western District of Michigan. Defendants’ Motions to Transfer (ECF Nos.
14, 29) are GRANTED. The Clerk of the Court is ORDERED to transfer

the matter to the United States District Court for the Western District of

Michigan, Southern Division. The pending Motions to Dismiss (ECF Nos.

13, 24, 26) and Motion to Seal (ECF No. 22) are DENIED AS MOOT and

the case is closed.

     SO ORDERED.

     DATED April 30, 2019.

                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge
